NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


IRAN RODRIGUEZ,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D16-2104
                                 )
AVATAR PROPERTY & CASUALTY       )
INSURANCE COMPANY,               )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emmett L. Battles,
Judge.

David B. Pakula of David B. Pakula, P.A.,
Pembroke Pines, and Gregory
Saldamando and Scot Strems of The
Strems Law Firm, P.A., Coral Gables,
for Appellant.

Carol M. Rooney of Butler Weihmuller
Katz Craig LLP, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and BADALAMENTI, JJ., Concur.